Citation Nr: 0937333	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-20 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

1.  Entitlement to an increased initial evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD) prior 
to April 13, 2009.

2.  Entitlement to an increased initial evaluation in excess 
of 50 percent for post traumatic stress disorder (PTSD) since 
April 13, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Wilmington, Delaware.  In the August 2004 rating 
decision, the RO granted service connection for PTSD with a  
10 percent disability rating, effective from March 23, 2004.  
In a May 2006 rating decision, the RO increased the Veteran's 
disability rating to 30 percent, effective from March 23, 
2004.  Finally, in a July 2009 rating decision the RO again 
increased the Veteran's disability rating to 50 percent, 
effective from April 13, 2009.

The issue before the Board today was remanded in October 2006 
and again in December 2008 for further evidentiary and 
procedural development.  This having been accomplished, the 
Board concludes that it may proceed with a decision at this 
time.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran suffers 
from flattened affect and depressed mood, problems sleeping, 
nightmares, flashbacks, irritability, inability to 
concentrate and hypervigilance, suicidal thoughts, and 
occasional obsessive behavior, but does not show that the 
symptomatology associated with the Veteran's service-
connected PTSD more closely approximates occupational and 
social impairment with deficiencies in most areas or total 
occupational and social impairment due to such symptoms as:  
illogical speech, impaired impulse control, spatial 
disorientation, inability to establish and maintain effective 
relationships, gross impairment in thought processes or 
communication; persistent delusions, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name prior to 
April 13, 2009.
2.  The evidence of record shows blunted affect and depressed 
mood, difficulty sleeping due to recurrent nightmares, 
suicidal ideation, difficulty in adapting to stressful 
situations, impaired impulse control with irritability and 
outbursts of anger, obsessive and ritualistic behavior, 
hypervigilance, hyperstartle reflex, difficulty 
concentrating, frequent panic attacks, but does not show that 
the symptomatology associated with the Veteran's service-
connected PTSD more closely approximates total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions, grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation as to time or place; and 
memory loss for names of close relatives, own occupation, or 
own name since April 13, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent, but not 
greater, for the Veteran's service-connected PTSD have been 
met prior to April 13, 2009.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 
(2008).

2.  The criteria for an evaluation of 70 percent, but not 
greater, for the Veteran's service-connected PTSD have been 
met since April 13, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
letters dated in May 2004 and November 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. §5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these letters advised the 
Veteran what information and evidence was needed to 
substantiate the Veteran's service connection claims.  The 
letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The November 2006 letter provided this notice to 
the Veteran.  

The Board observes that the May 2004 letter was sent to the 
Veteran prior to the August 2004 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the November 2006 letter fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) (2002), 38 C.F.R. § 3.159(b) (2008), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a May 2007 supplemental statement 
of the case was provided to the Veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The Board notes that the Veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  The Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Once the Veteran 
disagrees with an initial determination, other provisions 
apply to the remainder of the adjudication process, 
particularly those pertaining to the duty to assist and 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5103A, 5104(a), 7105(d) (West 2002); 38 
C.F.R. §§ 3.103(b)(1), 3.159(c), 19.29 (2008); Dingess, 19 
Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Thus, VA's duty to notify in this case 
has been satisfied.

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have VA treatment records, and the Veteran has been afforded 
VA examinations in connection with his claim, the respective 
reports of which are of record.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the Veteran's service- 
connected PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

As discussed in the above Introduction, the Veteran was 
granted service connection for PTSD in August 2004 and 
assigned a 10 percent disability rating, effective March 23, 
2004, the date of his claim.  The Veteran appealed this 
initial disability rating, and in a May 2006 rating decision, 
the rating for the Veteran's PTSD was increased to 30 
percent, effective March 23, 2004.  Finally, by rating 
decision dated in July 2009, the Veteran's service-connected 
PTSD was increased to 50 percent disabling, effective April 
13, 2009.

In evaluating this appeal, the Board has considered the 
propriety of each of these disability rating assignments. 
Additionally, it has considered whether the stages (or 
effective dates) assigned to these ratings are appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).  For reasons 
discussed in more detail below, the Board finds that the 
competent evidence demonstrates that the Veteran's service- 
connected disability underwent an increase in severity 
sufficient to warrant a staged rating once during this 
appeal, effective April 13, 2009.  As such, the Board will 
discuss the Veteran's PTSD symptomatology in relation to the 
applicable rating criteria for the period prior to and after 
April 13, 2009.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  Under that diagnostic 
code, a 30 percent rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders (2007).

A 50 percent rating is assigned when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, 
the Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations 
based on each individual's symptomatology and level of 
functioning.  Furthermore, the Board need not accept a GAF 
score as probative.  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others).

The Board has carefully reviewed the medical and lay evidence 
of record and concludes that prior to April 13, 2009, the 
Veteran's service-connected PTSD was characteristic of 
impairment warranting a 50 percent disability rating, but not 
more.  As of April 13, 2009, however, the Board finds that 
the competent evidence of record shows a worsening of such 
disability sufficient to meet the schedular criteria for a 70 
percent disability rating, but not more.

I.  Prior to April 13, 2009

The Veteran was assigned a 30 percent disability evaluation 
for PTSD for the period prior to April 13, 2009.  Under the 
relevant diagnostic code, as stated above, a 30 percent 
rating is assigned when the Veteran exhibits occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)  The Veteran asserts that a higher 
disability rating should be assigned for this period.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for a 50 percent evaluation, but 
no more, for PTSD for the period prior to April 13, 2009.  
The Board notes that the competent medical evidence of record 
for the period of July 2004 to April 2009, including June 
2004 and December 2006 letters from a private doctor and July 
2004 and December 2008 C&P psychological examinations, shows 
that the Veteran's mental health examiners have routinely 
characterized his mood as depressed and his affect as 
flattened, and that the Veteran has difficulty dealing with 
his military experiences and anything that reminds him of his 
military experiences.  The Board notes that the Veteran 
suffers from nightmares and flashbacks that affect his 
ability to sleep.  

Initially, the Board notes that the June 2004 and December 
2006 letters from the Veteran's private doctor reveal that 
the Veteran suffers from anxiety, depression and occasional 
social isolation.  The letters further note that the Veteran 
suffers from sleep problems due to nightmares and flashbacks.  
Finally the letters note that the Veteran has difficulty with 
self disclosure and expressiveness with his family and 
friends and he suffers from survivor guilt.  

The Board notes that in VA examinations dated July 2004 and 
December 2008, the examiners noted that the Veteran suffered 
from an anxious mood and flattened affect, anger outbursts, 
difficulty concentrating, hypervigilance and an exaggerated 
startle response.  The July 2004 and December 2008 VA 
psychological examination reports indicate that the Veteran's 
PTSD is characterized by good hygiene, normal speech, good 
recent and remote memory, and good judgment and insight, no 
hallucinations or delusions.  However the examiners do note 
that the Veteran suffers from recurring nightmares and 
flashbacks that cause difficulty in sleeping, difficulty 
concentrating, panic attacks and hypervigilance.  The 
foregoing symptoms indicate a 50 percent disability rating 
and therefore the Board finds that a 50 percent disability 
rating is appropriate for the entire appeal period.

As for evidence of difficulty in establishing and maintaining 
effective work and social relationships, a symptom which 
suggests a 50 percent rating or higher, the Board notes that 
the Veteran is currently retired and has been since 2002.  
Prior to retirement, he worked as an assembly line worker and 
fork lift operator for more than 30 years.  There is no 
indication that the Veteran's PTSD interfered with his 
employment.  The Veteran's retirement was based on age.  In 
regards to social relationships, during the period under 
consideration, the Veteran had few social interactions other 
than with his wife, an uncle he was caring for, and two 
friends.  The Veteran stated at the July 2004 VA 
psychological examination that he liked to go fishing with 
his friends and that he and his wife occasionally socialized 
with other couples.  

The Board notes that the overall symptomatology associated 
with the Veteran's PTSD does not more closely approximate the 
schedular criteria required for the next higher 70 percent 
disability rating.  The medical evidence does not show that 
the Veteran has experienced spatial disorientation, speech 
intermittently illogical, obscure, or irrelevant, near 
continuous panic, or shown neglect of personal appearance or 
hygiene due to his service-connected PTSD.  The Board 
acknowledges that the private and VA examination reports note 
that the Veteran does occasionally engage in ritualistic 
obsessions and suicidal ideation.  However the examiner in 
the December 2008 C&P examination that while the Veteran 
thinks about suicide, he does not have a plan to commit 
suicide.  While the Board acknowledges that the Veteran 
socializes very little, and has few close friends, he has not 
shown an inability to establish and maintain effective 
relationships as shown by his close relationships with his 
wife and two friends.  As such, the Board finds that the 
Veteran symptomatology more closely approximates the 
schedular criteria for the 50 percent disability rating.

The Board further observes that the next higher rating is not 
warranted because the competent evidence of record does not 
demonstrate that the Veteran's symptomatology most closely 
approximates a 100 percent evaluation or higher.  In this 
regard, the Board notes that the Veteran's medical records do 
not contain evidence which supports a finding that he has 
gross impairment in thought processes or communication, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation as to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.  Accordingly, his overall symptomatology more closely 
approximates the schedular criteria for the 50 percent 
disability rating.

Additionally, the Board notes that the Veteran was assigned 
GAF scores of 60 and 57 by the July 2004 and December 2008 
C&P examiners which indicates that the Veteran has some 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Upon review 
of the competent evidence, the Board finds that the GAF 
scores of 60 and 57 are consistent with the medical evidence 
of record that addresses the Veteran's actual symptoms and 
level of functioning.  The Board notes that the medical 
evidence more typically exhibits moderate symptoms or 
moderate difficulty in social functioning as indicated by the 
July 2004 and December 2008 C&P examinations.  Accordingly, 
such characterization more closely approximates the schedular 
criteria associated with the currently assigned 50 percent 
evaluation for his PTSD.

In sum, the evidence of record demonstrates that the Veteran 
maintains some familial and social relationships.  The record 
also demonstrates that he is able to function independently, 
and has no delusions or cognitive impairment.  He does, 
however, exhibit a depressed mood, anxiety, and chronic sleep 
impairment due to nightmares and flashbacks, occasional 
obsessional rituals and suicidal ideation.  Based on the 
foregoing, the Board finds that the Veteran's PTSD more 
closely approximates the criteria for the 50 percent rating 
for the appeal period prior to April 13, 2009 and entitlement 
to an increased rating on a schedular basis is therefore 
warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

II.  Since April 13, 2009

The Veteran was assigned a 50 percent disability evaluation 
for PTSD for the period since April 13, 2009.  Under the 
relevant diagnostic code, as stated above, a 50 percent 
rating is assigned when the Veteran exhibits evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for an increase to a 70 percent 
evaluation, but no more, for PTSD since April 13, 2009.  The 
April 2009 C&P examination report indicates that the 
Veteran's PTSD is characterized by an agitated, anxious and 
depressed mood, blunted affect, difficulty sleeping, 
transient and passive suicidal and homicidal ideation, 
difficulty in adapting to stressful situations, irritability, 
frequent panic attacks, recurrent intrusive, distressing 
thoughts, obsessive and ritualistic behavior, difficulty 
concentrating, hypervigilance and hyperstartle reflex.  As 
will be discussed in more detail below, such symptoms warrant 
a disability rating of 70 percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the Veteran's symptomatology most closely approximates a 
100 percent evaluation or higher.  In this regard, the Board 
notes that the Veteran's medical records do not contain 
evidence which supports a finding that he has gross 
impairment in thought processes or communication, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, disorientation as to time or place, or memory loss 
for names of close relatives, own occupation, or own name.  
The July 2008 C&P examiner notes that the Veteran does suffer 
from occasional homicidal and suicidal thoughts, but they are 
passive and transient and while the Veteran loses his temper 
quickly, there is no evidence that he is a persistent danger 
to himself or others.  As such, the Board notes that as the 
Veteran does not meet the majority of the criteria for the 
higher evaluation, an evaluation of 100 percent is 
unwarranted.  

At the April 2009 C&P examination the Veteran was reported as 
having a blunted affect and depressed mood.  The Veteran was 
oriented to time and space but he appeared distracted, 
fatigued and tense with whispered speech.  The Veteran did 
not indicate that he has delusions, memory loss, or impaired 
judgment.  However, the Veteran did report obsessive and 
ritualistic behavior such as compulsive washing.  In 
addition, the Veteran states that he has suicidal and 
homicidal thoughts but they are transient and passive in 
nature.  The Veteran reported that has panic attacks 3 to 5 
times a week and suffers from hypervigilance and hyperstartle 
reflex.  Finally, the Veteran notes that he suffers from 
irritability or outbursts of anger and has increasing 
difficulty dealing with others in stressful situations.

As for evidence of difficulty in establishing and maintaining 
effective work and social relationships, a symptom which 
suggests a 50 percent rating or higher, the Board notes, as 
stated above, that the Veteran reported being currently 
retired, but prior to retirement, he was employed for over 30 
years by the same employer.  There is no indication that the 
Veteran's PTSD adversely affected his job.  With regard to 
the Veteran's ability to establish and maintain personal 
relationships, the Board notes that the April 2009 C&P 
examination indicates that the Veteran is having greater 
difficulty with social relationships.  The Veteran reported 
having serious issues with his wife of 22 years and he is 
spending less and less time with his two best friends.  While 
the Veteran does not appear to be incapable of establishing 
and maintaining social and working relationship, the Veteran 
is becoming more and more disengaged with others.

While the evidence of record indicates that the Veteran is 
able to perform many activities of daily living, he is having 
more and more difficulty dealing with other people in 
stressful situations, in fact he reported having explosive 
anger episodes where he almost becomes violent.  
Additionally, he displays obsessive and ritualistic behavior, 
such as compulsive washing.  Finally the examiner notes the 
Veteran's transient and passive suicidal and homicidal 
thoughts.  There is no indication that the Veteran is a 
persistent threat to himself or others, but his temper is 
becoming more and more explosive with increased impaired 
impulse control.  Thus, the Board concludes that the 
Veteran's overall disability picture for the appeal period 
since April 13, 2009, most closely approximates that 
contemplated by a 70 percent evaluation.

Additionally, the April 2009 C&P examiner assigned a GAF 
score of 45 which indicates that the Veteran has some serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  
The Board finds that a GAF score of 45 is consistent with the 
medical evidence of record that addresses the Veteran's 
actual symptoms and level of functioning.
In sum, the evidence of record demonstrates that the Veteran 
maintains a relationship with his wife and some friendships, 
but is generally socially isolated.  The record also 
demonstrates that he is able to function independently, and 
has no delusions or cognitive impairment.  He does, however, 
exhibit a depressed mood, anxiety, suspiciousness, chronic 
sleep impairment, obsessive ritualistic behavior, and 
transient and passive suicidal and homicidal ideation.  Based 
on the foregoing, the Board finds that the Veteran's PTSD 
more closely approximates the criteria for a 70 percent 
rating for the appeal period since April 13, 2009 and 
entitlement to an increased rating on a schedular basis is 
therefore warranted.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

As a final note, the Board acknowledges the Veteran's own 
statements that he is entitled to higher disability ratings.  
The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
However, while the Board notes that the Veteran is competent 
to provide evidence regarding symptomatology, he is not 
competent to provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The evidence does show that symptomatology associated with 
the Veteran's PTSD more nearly approximates the schedular 
criteria associated with a higher rating for both of the 
appeal periods.  Therefore, a different staged rating is in 
order and the Board finds that a 50 percent rating prior to 
April 13, 2009 and a 70 percent rating since April 13, 2009 
is appropriate for the respective appeal periods.

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is a three-step inquiry, beginning with a 
threshold finding that the evidence before VA "presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, the Board must compare the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably 
describe the Veteran's disability level and symptomatology, 
then the Veteran's disability picture is contemplated by the 
rating schedule.  Id.

However, the Board notes that there is no evidence of record 
that the Veteran's PTSD warrants a rating higher than 50 
percent prior to April 13, 2009 or 70 percent since April 13, 
2009 on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2008).  Any limits on the Veteran's employability due to his 
PTSD have been contemplated in the above stated ratings under 
Diagnostic Code 9411.  The evidence also does not reflect 
that the Veteran's PTSD has necessitated any frequent periods 
of hospitalization or caused marked interference with 
employment.  Indeed the April 2009 examination report 
indicates that the Veteran is retired.  Thus, the record does 
not show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since 
application of the regular schedular standards is not 
rendered impracticable in this case, the Board is not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) for 
consideration of the assignment of an extraschedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under the above circumstances, the Board finds that the 
evidence is in favor of the Veteran's claim for an increased 
initial evaluation for PTSD for both the appeal periods prior 
to and since April 13, 2009, but, as discussed above, a 
preponderance of the evidence is against higher evaluations 
than are assigned herein.  Additionally, the Board has 
considered the benefit of the doubt rule and determined that 
the claim must be granted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased initial evaluation of 50 percent, 
but not greater, for service-connected PTSD, prior to April 
13, 2009, is granted.

Entitlement to an increased initial evaluation of 70 percent, 
but not greater, for service-connected PTSD, since April 13, 
2009, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


